   Case 3:18-cv-01611-CCC Document 26 Filed 09/27/19 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

ENERGY SYSTEMS OF
CARIBBEAN, INC.
Plaintiff                               CIVIL 18-1611CCC
vs
CAPSTONE TURBINE
CORPORATION
Defendant



                               JUDGMENT

     The parties having filed a Joint Stipulation of Dismissal With Prejudice
(d.e. 25) on September 13, 2019, it is hereby ORDERED, ADJUDGED and
DECREED that this action be DISMISSED, with prejudice.
     SO ORDERED AND ADJUDGED.
     At San Juan, Puerto Rico, on September 27, 2019.



                                        S/CARMEN CONSUELO CEREZO
                                        United States District Judge
